Citation Nr: 1441035	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  12-27 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) or depressive disorder not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1964 to January 1967, with one year and eleven months of additional prior, unverified service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for PTSD. 

Although the Veteran only made a claim for service connection for PTSD, the record shows a diagnosis of depressive disorder NOS.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).


FINDINGS OF FACT

The Veteran's current psychiatric disability of depressive disorder NOS is etiologically related to his exposure to stressful events during service that are consistent with the circumstances of his service in a combat zone.


CONCLUSION OF LAW

The criteria for service connection for the current acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability, even if it was first diagnosed after service, where the evidence shows that the current disability was incurred in or aggravated by incident, disease, or injury in service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To establish service connection for PTSD, there must generally be: (1) medical evidence establishing a current diagnosis in conformance with the DSM-IV, per 38 C.F.R. § 4.125; (2) credible supporting evidence that the in-service stressor(s) occurred; and (3) a medical link between the current disability and such stressor(s).  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138-40 (1997).

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran asserts that he has PTSD.  He, however, is not competent to diagnose PTSD because he has no mental health expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (2007).

The medical evidence shows that the Veteran currently suffers from an acquired psychiatric disability.  VA treatment records indicate that he has been diagnosed with PTSD or depression since July 2004, with a detailed evaluation by a clinical psychologist in September 2010 that diagnosed PTSD, and continued treatment for PTSD after that time.  Nevertheless, the most probative evidence shows that there is no diagnosis of PTSD in conformance with the DSM-IV criteria, as required for service connection.  Three VA examiners reviewed the claims file (although one of them did not interview the Veteran) and concluded, based on objective testing, that the Veteran does not have PTSD.  The September 2012 and May 2013 VA examiners explained that the assessments of PTSD by treating providers were not valid under the DSM-IV because they were based on self-assessments of subjective symptoms by the Veteran (such as the PCL-M self-assessment measure for the September 2010 diagnosis), with no mention of any objective data or indication of collection of objective evidence in support of making a clinical diagnosis.  Instead, the October 2010 and May 2013 VA examiners diagnosed the Veteran with depressive disorder NOS.  

The VA examiners' opinions and conclusions are more probative than the assessments by the VA treating providers regarding the nature of the Veteran's current diagnosis because they were based on mental health expertise and, importantly, include detailed explanations regarding DSM-IV requirements for diagnosing mental health disabilities.  Accordingly, the most probative evidence shows that there is no current diagnosis of PTSD in conformance with the DSM-IV.  Rather, the Veteran's current diagnosis is depressive disorder NOS. 

In light of the absence of a valid diagnosis, service connection for PTSD is not warranted at this time.  See 38 C.F.R. §§ 3.304(f), 4.125.  The Board, nonetheless, will consider service connection for the Veteran's currently diagnosed depressive disorder NOS.  

The Veteran has offered competent and credible evidence of his exposure to stressful events that are consistent with his service as a convoy truck driver in a combat environment in Vietnam.  He specifically pointed to the experiences of finding a fellow service member dead, seeing women and children shot and killed, and watching children throw grenades.  See September 2010 VA treatment record; notes from May 2013 DRO hearing; January 2014 DRO hearing transcript.

During the May 2013 and January 2014 DRO hearings, the Veteran stated that his problems began after the death of his fellow service member, and that these problems, initially nightmares, continued after his return from Vietnam.  In May 2013, his wife reported that, for years, the Veteran would kick and scream in his sleep, and his niece testified that he felt hopeless and would have episodes of crying.  It was noted that pregnant women, fireworks, planes, and loud noise could trigger his symptoms.  Violent outbursts and episodes of memory loss were also noted.  

Based on similar accounts of stressful events in a combat setting and similar current symptoms including depression, a VA treating provider diagnosed the Veteran with PTSD in September 2010.  This tends to prove that there is a causal relationship between the in-service events and the current psychiatric disability, but it is in conflict with the opinion of the May 2013 VA examiner.

The May 2013 VA examiner concluded that the Veteran's current depressive disorder is not related to his military service.  This opinion was based on the Veteran's denial of symptoms at service discharge and the lack of treatment during service or soon after separation.  The examiner did not consider competent and credible evidence of his symptoms over time, and her opinion, thus, is inadequate. 

In summary, the evidence is in relative equipoise that the Veteran's current psychiatric disability, diagnosed as depressive disorder NOS, is due to his exposure to stressful events during service.  Therefore, the benefit of the doubt rule applies, and all doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The criteria for service connection have been met.  38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for the current acquired psychiatric disability is granted.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


